DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                        v.

                          AMANDA MARIE DAHL,
                               Appellee.

                                  No. 4D16-3001

                            [September 27, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No. 502015
CF000983A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellant.

   No brief filed for appellee.

KLINGENSMITH, J.

   Amanda Marie Dahl (“Appellee”) entered a guilty plea to one count of
leaving the scene of a crash involving death, a first degree felony. She was
sentenced to 364 days in jail and ten years’ probation with several special
conditions. Over the State’s objection, the trial court entered an order
withholding adjudication of guilt. The State appealed this order under
Florida Rule of Appellate Procedure 9.140(c)(1)(L).

    After the State’s notice of appeal was filed, the trial court recognized its
mistake, entered an order that its previous withhold of adjudication was
now “converted” to an adjudication of guilt, issued a new sentencing order,
and amended the judgment to adjudicate Appellee guilty. Thereafter, the
State filed its motion to quash the amended judgment and sentencing
order, arguing that the trial court did not have jurisdiction to enter an
amended judgment adjudicating Appellee guilty because the State already
filed a notice of appeal and an appellate case number was assigned. The
court denied that motion without a hearing. Our review is de novo.
Cromartie v. State, 70 So. 3d 559, 563 (Fla. 2011).
    As Appellee concedes, the trial court erred in this case because section
775.08435(1)(a), Florida Statutes (2015), prohibits a court from
withholding adjudication of guilt for “[a]ny capital, life, or first degree
felony offense.” See also State v. Foster, 114 So. 3d 422, 422 (Fla. 5th DCA
2013) (reversing trial court’s withhold of adjudication on a first degree
felony, and remanding for an adjudication of guilt).

   Further, the trial court lacked jurisdiction to enter its corrected
sentencing order and amended judgment because the trial court was
divested of jurisdiction when the State filed its appeal. See Gonzalez v.
State, 384 So. 2d 57, 58 (Fla. 4th DCA 1980) (filing notice of appeal vested
exclusive jurisdiction in appellate court and trial court was prohibited from
modifying sentence after appeal was filed).

   Accordingly, we reverse the trial court’s withhold of adjudication and
remand for entry of an adjudication of guilt.

   Reversed and Remanded.

CONNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2